DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 10 and 17 have been amended. 
Claims 21-29 are newly added. 
Claims 10-29 are pending and examined as follows:

Election/Restrictions
Newly submitted claims 21-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly added claims 21-28 are directed toward a welding type power supply having a controller. The welding type power supply of claims 17-20 do not require a controller but instead requires a power circuit. There would be a divergent search strategy for claims 10-16 and 21-28 concerning a welding type power supply with a controller and claims 17-20 concerning a welding type power supply with a power circuit.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 1 has limitations “pwm module configured to control a pulse width of the switched power circuit” and “pulse width limiting module to limit a pulse width output” which are being considered to invoke 112(f). The specification defines the “pwm module configured to control a pulse width of the switched power circuit” and “pulse width limiting module to limit a pulse width output” as being part of controller 104 which can be an analog controller or DSP (paragraph 0028, lines 1-2).
	Claims 12 and 24 has the limitation “a delay module, wherein the pulse width limiting module is responsive to the delay module” which is being considered to invoke 112(f). The specification defines the “pwm module configured to control a pulse width of the switched power circuit” and “pulse width limiting module to limit a pulse width output” as being part of controller 104 which can be an analog controller or DSP (paragraph 0028, lines 1-2).
	Claim 17 has limitations “means for limiting the pulse width”, "means for monitoring for the
creation of a welding arc” and “means for ending the limiting after the welding arc has been detected”
which are being considered to invoke 112(f). The specification defines the “means for limiting the pulse
width”, ”“means for monitoring for the creation of a welding arc” and “means for ending the limiting
after the welding arc has been detected” as being part of controller 104 which can be an analog
controller or DSP (paragraph 0028, lines 1-2).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 recites the limitation "the delay module" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 14 and 15 also has the limitation “the delay module” in line 1 and therefore correct antecedent needs to be done. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heraly et al (US 6,034,350) in view of Peters (US 8,946,596).

With regards to claim 10, Heraly et al discloses a welding type power supply (welding device 40 having a power source 42, Fig. 2) comprising a switched power circuit (power circuit 46, Fig. 2) disposed to receive input power (power input 48, Fig. 2) and to provide welding type power to a welding output (power outputs 50,52, 76, 78, Fig. 2) and a control input (control input 55, Fig. 2), and further comprising a controller (controller 60 having controller 56, Fig. 2) comprises a control output connected to the control input such that the switched power circuit is responsive to the control output (control signal to control input 57, col 5, lines 65-68 and col 6, lines 1-3), feedback input (current feedback signal 64, Fig. 2) connected to receive feedback indicative of the presence or absence of an arc (current feedback signal 64 to assist in regulating the flow of output current at the final level which would be arc establishment, col 5, lines 50-55); a pwm module connected to the control output and configured to control a pulse width of the switch power circuit (pulser circuit 62, Fig. 2).
Heraly et al does not disclose a pulse width limiting module connected to, in response to feedback indicative of the absence of an arc, limit a pulse width output by the pwm module to less than a pulse width calculated for the presence of an arc
Peters teaches a pulse width limiting module connected to, in response to feedback indicative of the absence of an arc, limit a pulse width output by the pwm module to less than a pulse width calculated for the presence of an arc (controller 24 has a PWM switching control function 24b is connected to waveform generator 24d and waveform file 24e and responsive to feedback 24a which generates feedback signal FB, Fig. 1A).
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of Heraly et al with the switching control function and feedback as taught by Peters in order to provide control of the welder output to enable advanced welding operation.

With regards to claim 11, Heraly et al discloses further comprising a feedback circuit, connected to the welding output and connected to the feedback input (controller 56 is connected to feedback path 66 and connected to current feedback signal 64, Fig. 2).
With regards to claim 12, Heraly et al discloses further comprising a delay module, wherein the pulse width limiting module is responsive to the delay module (controller 56 delays for approximately 20 seconds to ensure that a valid arc has been established, col 5, lines 60-65).
With regards to claim 13, Heraly et al discloses wherein the delay module is response to the feedback input (controller 56 delays for approximately 20 seconds to ensure that a valid arc has been established, col 5, lines 60-65).
With regards to claim 14, Heraly et al discloses wherein the delay module is a fixed time delay module (controller 56 delays for approximately 20 seconds to ensure that a valid arc has been established, col 5, lines 60-65).
With regards to claim 15, Peters teaches wherein the delay module is a one millisecond delay module (waveform controller 24 receives current and/or voltage feedback signals la and V from chopper 22 and operates in closed loop fashion to generate one or both of the PWM control signals 23 based on the current chopper output, col 8, lines 41-45).
With regards to claim 16, Heraly et al discloses wherein the pulse width limiting module has a set point of an output voltage of about 10 volts (power output is in the range of approximately 1 VDC to approximately 100 VDC, col 5, lines 23-25).

With regards to claim 17, Heraly et al discloses a welding type power supply (welding device 40 having a power source 42, Fig. 2) comprising a power circuit (power circuit 46, Fig. 2) means for limiting the pulse width of a power circuit when a TIG scratch start is being performed to less than a pulse width that would be present during the TIG scratch start absent the means for limiting, the means for limiting (pulser circuit 62 will receive an arc voltage when the arc is present, Fig. 2), connected to the power circuit (pulser circuit 62 is connected to power circuit 46 through controller 56, Fig. 2); means for monitoring for the creation of a welding arc, connected to the means for limiting (controller 56 is connected to clamp terminals 72 and 74 to monitor a welding arc, Fig. 2).
Heraly et al does not disclose means for ending the limiting after the welding arc has been detected, connected to the means for limiting.
Peters teaches means for ending the limiting after the welding arc has been detected, connected to the means for limiting (controller 24 has a PWM switching control function 24b is connected to waveform generator 24d and waveform file 24e and responsive to feedback 24a which generates feedback signal FB, Fig. 1A).
It would have been obvious to one skilled in the art at the time the invention was made to modify the controller of Heraly et al with the switching control function and feedback as taught by Peters in order to provide control of the welder output to enable advanced welding operation.
With regards to claim 18, Heraly et al discloses further comprising means for delaying the ending, connected to the means for ending (controller 56 delays for approximately 20 seconds to ensure that a valid arc has been established, col 5, lines 60-65).
With regards to claim 19, Heraly et al discloses further comprising means for providing a closed loop control after ending, connected to the power circuit (waveform controller 24 receives current and/or voltage feedback signals la and V from chopper 22 and operates in closed loop fashion to generate one or both of the PWM control signals 23 based on the current chopper output, col 8, lines 41- 45).
With regards to claim 20, Heraly et al discloses wherein the means for limiting includes means for limiting the output voltage to about 10 volts, connected to the power circuit (power output is in the range of approximately 1 VDC to approximately 100 VDC, col 5, lines 23-25).
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
Applicants argument: Applicant argues the prior art does not teach or disclose the amended limitations of claims 10 and 17.
Examiner’s response: With regards to claim 10, applicant argues the prior art does not teach amended limitation “a control output connected to the control input such that the switched power circuit is responsive to the control output; feedback input, connected to receive feedback indicative of the presence or absence of an arc; a pwm module connected to the control output and configured to control a pulse width of the switched power circuit; a pulse width limiting module connected to, in response to feedback indicative of the absence of an arc, limit a pulse width output by the pwm module to less than a pulse width calculated for the presence of an arc”. Peters teaches a pulse width limiting module connected to, in response to feedback indicative of the absence of an arc, limit a pulse width output by the pwm module to less than a pulse width calculated for the presence of an arc (controller 24 has a PWM switching control function 24b is connected to waveform generator 24d and waveform file 24e and responsive to feedback 24a which generates feedback signal FB, Fig. 1A). With regards to claim 17, applicant argues the prior art does not teach amended limitation “a TIG scratch start is being performed to less than a pulse width that would be present during the TIG scratch start absent the means for limiting”. Peters teaches means for ending the limiting after the welding arc has been detected, connected to the means for limiting (controller 24 has a PWM switching control function 24b is connected to waveform generator 24d and waveform file 24e and responsive to feedback 24a which generates feedback signal FB, Fig. 1A).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                   
/THOMAS J WARD/Examiner, Art Unit 3761     
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761